PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AT&T Mobility II LLC
Application No. 17/060,408
Filed: 1 Oct 2020
For: LATENCY REDUCTION AND RANGE EXTENSION SYSTEM FOR RADIO NETWORKS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “PETITION UNDER 37 CFR 1.182 TO WITHDRAW A TERMINAL DISCLAIMER,” filed on January 5, 2022.

The petition is GRANTED to the extent indicated.

Applicant requests withdrawal of the terminal disclaimer filed December 29, 2021, and acceptance of the corrective terminal disclaimer filed on January 5, 2022. On page one of the petition, applicant explains:

A terminal disclaimer over U.S. Patent Number 9,654,986 was filed on Dec. 29, 2021 in error due to the transposition of two digits “65” in the patent number, which should have been “56”. In this regard, the correct patent number should have been U.S. Patent Number 9,564,986. Accordingly, withdrawal of the terminal disclaimer over U.S. Patent Number 9,654,986 is hereby respectfully requested.

Also, a terminal disclaimer over U.S. Patent Number 9,564,986 is filed herewith.

The Office notes applicant submitted the present petition to withdraw the record terminal disclaimer on January 29, 2021, before payment of the issue fee and issuance of the patent. The record is clear the terminal disclaimer to obviate a double patenting rejection filed on December 29, 2021, identified the wrong reference patent due a transposition error. In this instance, it is appropriate for applicant to submit a replacement terminal disclaimer identifying the correct reference patent. See MPEP1490(VI)(C) and 1490(VIII)(A). Accordingly, the terminal disclaimer filed on December 29, 2021, is withdrawn and replaced by the corrective new terminal disclaimer filed on January 5, 2022.



Inquiries related to this decision should be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET